Appeal by the defendant, as limited by his motion, from a sentence of the Supreme Court, Nassau County (Santagata, J.), imposed January 14, 1994.
Ordered that the sentence is affirmed, and the matter is remitted to the Supreme Court, Nassau County, for further proceedings pursuant to CPL 460.50 (5).
The defendant’s current challenge to purported inaccuracies and omissions in the presentence report is not properly before us, inasmuch as he did not object to the report or seek an adjournment for the preparation of a new report at the time of sentencing (see generally, People v Briggs, 184 AD2d 1014; People v Walworth, 167 AD2d 622; People v De Torres, 96 AD2d 609). In any event, the defendant and his counsel received a full opportunity to discuss and supplement the presentence report, and the court’s remarks indicate that it was not improperly influenced by any of the challenged statements in the report (see generally, People v Walworth, supra; People v George, 137 AD2d 876). The defendant’s sentence is neither unduly harsh nor excessive (see, People v Suitte, 90 AD2d 80). Mangano, P. J., Thompson, Sullivan, O’Brien and Hart, JJ., concur.